


    
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 30th day of July 2011, by and between IZEA Holdings, Inc., a Nevada
corporation headquartered at 150 N. Orange Avenue, Suite 412, Orlando, Florida
and Ryan Schram, an individual residing at ___________________________
(“Executive”). As used herein, the “Effective Date: of this Agreement shall mean
September 12, 2011.
W I T N E S S E T H:
WHEREAS, the Executive desires to be employed by the Company as its Chief
Marketing Officer and the Company wishes to employ Executive in such capacity;
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
1.Employment and Duties. The Company agrees to employ and Executive agrees to
serve as the Company's Chief Marketing Officer. The duties and responsibilities
of Executive shall include the duties and responsibilities as the Board of
Directors of the Company (the “Board”) may from time to time assign to
Executive.


Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement. Provided
that none of the additional activities interferes with the performance of the
duties and responsibilities of Executive or are determined by the inconsistent
with the position, standing, stature, reputation or best interests of the
Company, nothing in this Section 1, shall prohibit Executive from (a) serving as
a director or member of a committee of up to two (2) entities that do not, in
the good faith determination of the Board, compete or present the appearance of
competition with the Company or otherwise create, or could create, in the good
faith determination of the Board, a conflict of interest or appearance of a
conflict of interest with the business of the Company; (b) delivering lectures,
fulfilling speaking engagements, and any writing or publication relating to his
area of expertise; provided, that any fees, royalties or honorariums received
therefrom shall be promptly turned over to the Company; (c) serving as a
director or trustee of any governmental, charitable or educational organization
or (d) engaging in additional activities in connection with personal investments
and community affairs; provided that such activities are not inconsistent with
Executive's duties under this Agreement and do not violate the terms of Section
13.
Commencing on the Effective Date, the Executive shall be an official observer of
the Board. The Executive shall be appointed to the Board, subject to the
provisions of the Company's certificate of incorporation, as amended and the
Company's bylaws, upon the Company generating at least eighty percent (80%) of
the gross revenue budget approved by the Company's board of directors (the
“Gross Revenue Budget”) for the fiscal year ended December 31, 2012 as disclosed
in the

1

--------------------------------------------------------------------------------




Company's Annual Report on Form 10-K for such fiscal year. If the Company does
not generate at least eighty percent (80%) of the Gross Revenue Budget for the
fiscal year ended December 31, 2012, the Executive shall be nominated to the
Board and the appointment of the Executive to the Board shall be subject to
shareholder approval at the Company's annual shareholder meeting in 2013.
2.Term. The term of this Agreement shall commence on the Effective Date and
shall continue through December 31, 2014 and shall be automatically renewed for
successive one (1) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least three (3) months prior to the expiration of the Initial Term
or any renewal term of this Agreement. “Employment Period” shall mean the
Initial Term plus renewals, if any.


3.Place of Employment. Executive's primary office location shall be his home
office in Michigan provided, however, that Executive shall be expected to and
will spend significant time at the Company's offices located in Orlando, Florida
as mutually determined by the parties. The parties acknowledge that Executive
may be required to travel in connection with the performance of his duties
hereunder.


4.Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period a
base salary (the "Base Salary") at an annual rate of $230,000, with such
increases to the Base Salary as shall be determined by the Board in its sole
discretion. The Base Salary shall be paid in periodic installments in accordance
with the Company's regular payroll practices.


5.Bonuses. The Executive shall be eligible to receive an annual and quarterly
bonus the (“Bonus”) as set forth in the attached Schedule A (unless adjusted by
the Compensation Committee of the Board (the “Compensation Committee”)). The
Bonus shall be paid by the Company to the Executive promptly after determination
that the relevant targets have been met; it being understood that the attainment
of any financial targets associated with any bonus shall not be determined until
following the completion of the Company's quarterly review and shall be paid
promptly following the Company's announcement of earnings but, in any event, not
later than the earlier of (a) fifteen (15) days following the filing of the
Company's Quarterly Report on Form 10-Q for such quarter or (b) the second pay
period after such quarter. In the event that the Compensation Committee is
unable to act or if there shall be no such Compensation Committee, then all
references herein to the Compensation Committee (except in the proviso to this
sentence) shall be deemed to be references to the Board.


6.Severance Compensation.    Upon termination of Executive's employment prior to
expiration of the Employment Period unless the Executive's employment is
terminated for Cause or Executive terminates his employment without Good Reason,
the Executive shall be entitled to receive any and all reasonable expenses paid
or incurred by the Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to (a)
Executive's Base Salary during the prior six months and (b) Bonus and Override
Bonus during, prior six months (the “Separation Period”), as in effect as of the
date of termination (the “Separation Payment”), provided that Executive executes
an agreement releasing Company and its affiliates from any liability associated
with this Agreement in form and terms satisfactory to the Company and complies
with his other obligations under this Agreement as provided in Section 12 and 13
hereof, as a condition to such Separation Payment. In the event that either
party provides the other party with written notice not

2

--------------------------------------------------------------------------------




to renew this Agreement at least three (3) months prior to the expiration of the
Employment Period pursuant to Paragraph 2 and the Company, after such notice,
terminates Executive's employment prior to the expiration of the Employment
Period, the date of termination for purposes of this Paragraph 6 shall be
construed to be the expiration of the Employment Period; the effect which shall
be that Executive shall continue to receive his Base Salary, Bonuses and other
perquisites and benefits specified in this Agreement through the stated
Employment Period after which the Severance Compensation as specified in this
Paragraph 6 shall commence. [For purposes of illustration, in the event that
Executive notifies Company on September 15, 2014 of his intention not to renew
this Agreement and Company, on September 16, 2014 terminates Executive's
employment, Executive shall be entitled to receive his Base Salary, Bonuses and
other perquisites and benefits specified in this Agreement in full through
December 31, 2014 as if still employed by Company with the Severance
Compensation specified in this Paragraph 6 to commence on January 1, 2015.] In
addition, the Executive's cost of COBRA coverage will be covered for a period of
six months following the date of termination. The Separation Payment shall be
paid in in accordance with the customary payroll practices of the Company.


7.Equity Awards. The Executive shall be eligible for such grants of awards under
a Company incentive plan (or any successor or replacement plan adopted by the
Board and approved by the stockholders of the Company) (the “Plan”) as the
Compensation Committee or Board may from time to time determine (the “Share
Awards”). Share Awards shall be subject to the applicable Plan terms and
conditions, provided, however, that Share Award shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan. The Executive will be eligible for option grants
as outlined in Schedule B.


8.Clawback Rights. (a) The Bonus, and any and all stock based compensation (such
as options and equity awards) (collectively, the “Clawback Benefits”) shall be
subject to “Company Clawback Rights” as follows: During the period that the
Executive is employed by the Company and upon the termination of the Executive's
employment and for a period of one (1) year thereafter, if there is a
Restatement (as defined below) of any financial results from which any Clawback
Benefits to Executive shall have been determined, Executive agrees to repay any
Clawback Benefits amounts which were determined by reference to any Company
financial results which were later restated (as defined below), to the extent
the Clawback Benefits amounts paid exceed the Clawback Benefits amounts that
would have been paid, based on the Restatement of the Company's financial
information. All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced Restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the Revised Clawback Benefits amount shall be determined by the Compensation
Committee and applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and Executive. The Clawback Rights shall be subject to
applicable law, rules and regulations. For purposes of this Section 8, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean “a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements

3

--------------------------------------------------------------------------------




or requirements which were not in effect on the date the financial statements
were originally prepared (“Restatement”)”. The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatement conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.


(b) Notwithstanding the foregoing, the Clawback Benefits, including Share
Awards, shall be subject to automatic forfeiture to the Company if at any time
during the period that the Executive is employed by the Company and upon the
termination of the Executive's employment and for a period of one (1) year
thereafter if there is (i) any breach of any Agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers; or (ii) any material breach of Company policy or
procedures which causes harm to the Company, as determined by the Board
(collectively, the “Fiduciary Clawbacks”). In the event of a Fiduciary Clawback,
the Executive shall forfeit the Clawback Benefits, including Share Awards, to
the Company within ninety (90) days of the occurrence of a breach pursuant to
(i) or (ii) herein.
9.Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.


10.Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, "Benefit Plans"), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees. The Executive shall be entitled to five (5) weeks of vacation (in
addition to the usual national holidays) during each contract year during which
he serves hereunder. Such vacation shall be taken at such time or times as will
be mutually agreed between the Executive and the Company. Vacation not taken
during a calendar year may not be carried forward.


11.Termination of Employment.
(a)    Death. If Executive dies during the Employment Period, this Agreement and
the Executive's employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive's heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
Bonus for the current year through the date of death, reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date and any accrued but unused
vacation time through the termination date in accordance with Company policy.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions. In
addition, the Executive's spouse and

4

--------------------------------------------------------------------------------




minor children shall be entitled to Medical Continuation Coverage including,
without limitation, health, medical, dental plans.
(b)    Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive's employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata Bonus for the current year
accrued through the Executive's last date of employment with the Company,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive's employment with
the Company. In addition, the Executive's spouse and minor children shall be
entitled to Medical Continuation Coverage. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three (3) months during any twelve (12) consecutive months.
(c)    Cause.
(1)    At any time during the Employment Period, the Company may terminate this
Agreement and the Executive's employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive's death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere to,
a felony, or (c) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under clauses (b) or (c)
of this Section 11(c)(1) shall not be subject to cure.
(2)    For purposes of this Section 11(c), no act, or failure to act, on the
part of Executive shall be considered “willful” unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause, Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the full Board (other than Executive) to
terminate him for Cause. After providing the notice in foregoing sentence, the
Board may suspend the Executive with full pay and benefits until a final
determination pursuant to this Section 11(c)

5

--------------------------------------------------------------------------------




has been made.


(3)    Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid Base Salary,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
(d)    Good Reason and Without Cause.
(1)    At any time during the term of this Agreement, subject to the conditions
set forth in Section 11(d)(2) below, the Executive may terminate this Agreement
and the Executive's employment with the Company for “Good Reason.” For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following events: (A) the assignment, without the Executive's consent, to the
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Effective Date; (B)
the assignment, without the Executive's consent, to the Executive of a title
that is different from and subordinate to the title Chief Marketing Officer of
the Company or any subsidiary, provided, however, for the absence of doubt
following a Change of Control, should the Executive cease to retain either the
title or responsibilities assumed on the Effective Date, or Executive is
required to serve in a diminished capacity or lesser title in a division or unit
of another entity (including the acquiring entity), such event shall constitute
Good Reason regardless of the title of Executive in such acquiring company,
division or unit; or (C) material breach by the Company of this Agreement.
(2)    Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.
(3)    In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive's employment with the Company without Cause, the Company
shall pay or provide to the Executive (or, following his death, to the
Executive's heirs, administrators or executors) the Separation Payment amount;
provided, however, that in the event Executive elects to terminate this
Agreement for Good Reason, such election must be made within ninety (90) days of
the occurrence of the Change of Control and Executive shall be entitled to
receive the Separation Payment. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
(4)    Executive shall not be required to mitigate the amount of any payment
provided for in this Section 11(d) by seeking other employment or otherwise, nor
shall the amount of any payment

6

--------------------------------------------------------------------------------




provided for in this Section 11(d) be reduced by any compensation earned by the
Executive as the result of employment by another employer or business or by
profits earned by Executive from any other source at any time before and after
the termination date. The Company's obligation to make any payment pursuant to,
and otherwise to perform its obligations under, this Agreement shall not be
affected by any offset, counterclaim or other right that the Company may have
against Executive for any reason. Notwithstanding anything herein to the
contrary, the benefits to Executive under this Agreement shall be reduced by the
amount of any insurance proceeds.
(e)    Without “Good Reason” by Executive. At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive's employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
the Executive of this Agreement or the Executive's employment with the Company
without Good Reason, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid Base Salary, reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date and any accrued but unused
vacation time through the termination date in accordance with Company policy.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
(f)    Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding Common Stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company, or (B) any acquisition of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Company.
(g)    Any termination of the Executive's employment by the Company or by
Executive (other than termination by reason of Executive's death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in

7

--------------------------------------------------------------------------------




this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.
12.Confidential Information.
(a)    Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive's
employment hereunder.
(b)    The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
(c)    In the event that the Executive's employment with the Company terminates
for any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.
13.Non-Competition and Non-Solicitation.
(a)    The Executive agrees and acknowledges that the Confidential Information
that the Executive has already received and will receive is valuable to the
Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (the “Territory”) (to the extent
the Company comes to operate,

8

--------------------------------------------------------------------------------




either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 13 shall survive the termination of
the Executive's employment hereunder.
(b)    The Executive hereby agrees and covenants that he shall not, during the
Employment Period and any Separation Period, without the prior written consent
of the Company, directly or indirectly, in any capacity whatsoever, including,
without limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than (i) as a holder of less than two (2%) percent of the
outstanding securities of a Company whose shares are traded on any national
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided however, that the Executive
shall be precluded from serving as an operating partner, general partner,
manager or governing board designee with respect to such portfolio companies),
or whether on the Executive's own behalf or on behalf of any other person or
entity or otherwise howsoever, during the Employment Period and the Separation
Period and thereafter to the extent described below, within the Territory:
(1)    Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the business of the
Company;
(2)    Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;
(3)    Attempt in any manner to solicit or accept from any customer of the
Company, with whom Executive had significant contact during Executive's
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
(4)    Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-

9

--------------------------------------------------------------------------------




venturer or joint venturer of the Company, for the purpose of soliciting such
other party to discontinue or reduce its business with the Company.
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of the Executive's employment with the Company (including upon
expiration of this Agreement), whichever occurs later, unless this Agreement or
Executive's employment was terminated by Executive for Good Reason or by Company
without Cause.
14.Section 409A.
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.


To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.


A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.


Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.


Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive's termination, then only

10

--------------------------------------------------------------------------------




that portion of the severance and benefits payable to Executive pursuant to this
Agreement, if any, and any other severance payments or separation benefits which
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”), which (when considered together)
do not exceed the Section 409A Limit (as defined herein) may be made within the
first six (6) months following Executive's termination of employment in
accordance with the payment schedule applicable to each payment or benefit. Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit otherwise due to Executive on or within the six (6) month
period following Executive's termination will accrue during such six (6) month
period and will become payable in one lump sum cash payment on the date six (6)
months and one (1) day following the date of Executive's termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive's termination date, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive's death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.


For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive's annualized
compensation based upon the annual rate of pay paid to Executive during the
Company's taxable year preceding the Company's taxable year of Executive's
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive's
employment is terminated.
15.Miscellaneous.
(a)    The Executive acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 12 or Section 13 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.
(b)    Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the

11

--------------------------------------------------------------------------------




Executive hereunder, provided that such delegation shall not relieve the Company
of any of its obligations hereunder.
(c)    During the term of this Agreement, the Company (i) shall indemnify and
hold harmless Executive and his heirs and representatives as, and to the extent,
provided in the Company's bylaws and (ii) shall cover Executive under the
Company's directors' and officers' liability insurance on the same basis as it
covers other senior executive officers and directors of the Company.    
(d)    This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive's
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
(e)    This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
(f)    The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
(g)    All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
(h)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
(i)    This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
(j)    The Executive represents and warrants to the Company, that he has the
full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
(k)    The Company represents and warrants to Executive that it has the full
power and

12

--------------------------------------------------------------------------------




authority to enter into this Agreement and to perform its obligations hereunder
and that the execution and delivery of this Agreement and the performance of its
obligations hereunder will not conflict with any agreement to which the Company
is a party.


[Signature page follows immediately]



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.




COMPANY:
EXECUTIVE:
IZEA HOLDINGS, INC.
RYAN SCHRAM
By: /s/ Edward Murphy
By: /s/ Ryan Schram
Title: Founder/CEO
Title: Chief Marketing Officer
Date: July 30, 2011
Date: July 30, 2011


















14

--------------------------------------------------------------------------------




Schedule A


Bonus
Signing Bonus
The Executive shall be entitled to a bonus of $12,000, payable upon the
Effective Date.


Revenue Override Bonus
The Executive shall be entitled to a bonus equal to one half percent (.5%) of
the Company's Gross Revenue, increasing to three quarter percent (.75%) of Gross
Revenue upon exceeding the Gross Revenue Budget. The Revenue Override Bonus will
begin October 1, 2011.
Payment of Revenue Override Bonus: The Executive will be entitled to a draw
equal to seventy-five percent (75%) of the Revenue Override Bonus payable
against the previous quarters' revenue and shall be paid in periodic
installments in accordance with the Company's regular payroll practices. Within
fifteen (15) days following the filing of the Company's Quarterly Report on Form
10-Q for such quarter, the Executive will be paid any additional Revenue
Override Bonus as calculated from the preceding quarter. In the event the draw
for the preceding quarter is greater than the revenue calculated, the amount
will be deducted from Executive's future draws.
”Gross Revenue” is determined by applying generally accepted accounting
principles (GAAP).
Bonus
The Executive will be entitled to an annual Bonus of up to $100,000 per year
beginning October 1, 2011 based upon achieving key performance indicators
(“KPI”), as determined in advance by the Compensation Committee or the Board.
The KPI for Q4 2011 and for the year 2012 will be seventy-five percent (75%)
based on the Gross Revenue Budgetapproved by the board of directors and
twenty-five percent (25%) based on other KPI's determined in advance by the
Compensation Committee or the Board. The Gross Revenue Budget for Q3 2011 and Q4
2011 have been established and approved by the Board of Directors at $1,500,000
and $2,000,000 respectively.


The Bonus will be split twenty percent (20%) per quarter for quartile goals and
twenty percent (20%) annual for annual goals. The Bonus will be granted upon
meeting eighty percent (80%) of gross revenue targets and other key performance
indicators and shall be paid at sixty percent (60%) of total Bonus. At ninety
percent (90%) of target, eighty percent (80%) of total Bonus shall be paid. At
one hundred percent (100%) of target, one hundred percent (100%) of total Bonus
shall be paid.


Period / 20% of total Bonus
100% Bonus
100% target KPI / 100% Bonus
90% target KPI / 80% Bonus
80% target KPI / 60% Bonus
Q4 2011
$
20,000


$
20,000


$
16,000


$
12,000


Annual 2011 20% of total Bonus (prorated)
$
5,000


$
5,000


$
4,000


$
3,000


Q1 2012
$
20,000


$
20,000


$
16,000


$
12,000


Q2 2012
$
20,000


$
20,000


$
16,000


$
12,000


Q3 2012
$
20,000


$
20,000


$
16,000


$
12,000


Q4 2012
$
20,000


$
20,000


$
16,000


$
12,000


Annual 2012 20% of total Bonus
$
20,000


$
20,000


$
16,000


$
12,000








15

--------------------------------------------------------------------------------




Within the earlier of (a) fifteen (15) days following the filing of the
Company's Quarterly Report on Form 10-Q for such quarter or (b) the third pay
period after such quarter, the Executive will be paid Bonus in accordance with
the Company's regular payroll practices.



16

--------------------------------------------------------------------------------




Schedule B


Equity Awards
Initial Equity Award
The Executive shall be entitled to an option to purchase 500,000 shares of the
Company's common stock under the Company's equity incentive plan at an exercise
price of $0.50 per share to be issued effective July 1, 2011 and which shall
vest in equal monthly installments over a period of four (4) years beginning one
year from the date of issuance.


Follow-on Equity Awards
The Executive shall, on an annual basis, be entitled to receive, at the
discretion of the Board, option grants under the Company's equity incentive plan
to purchase up to 500,000 shares of the Company's common stock, vesting in equal
monthly installments, each year starting December 31, 2012 based on the KPI and
proration of targets used for the Bonus calculation.



17